Name: Commission Regulation (EEC) No 3508/84 of 13 December 1984 correcting Commission Regulation (EEC) No 3476/84 fixing the import levies on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/66 Official Journal of the European Communities 14. 12. 84 COMMISSION REGULATION (EEC) No 3508/84 of 13 December 1984 correcting Commission Regulation (EEC) No 3476/84 fixing the import levies on rice and broken rice HAS ADOPTED THIS REGULATION : Article 1 The amount of 213,14 ECU/tonne given for long grain paddy rice falling within Common Customs Tariff subheading ex 10.06 B I a) 2 in the column headed 'Third countries' in the Annex to Regulation (EEC) No 3476/84 is replaced by 213,15 ECU/tonne. THE COMMISSION OF THE EUROPEAN ¢ COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1025/84 (2), and in particular Article 11 (2) thereof, Whereas Commission Regulation (EEC) No 3476/84 (3) fixed the import levies on rice and broken rice ; Whereas a check has shown that an error was made in the Annex to that Regulation ; whereas the Regulation should therefore be corrected, Article 2 This Regulation shall enter into force on 14 December 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 166, 25 . 6 . 1976, p. 1 . (2) OJ No L 107, 19 . 4 . 1984, p. 13 . (3) OJ No L 326, 13 . 12 . 1984, p. 5 .